DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Coolbaugh et al (US 2007/0181974) in view of Jeng (US 6,303,490).
Regarding claim 1, Coolbaugh (Figs. 2 and 3A-3D) discloses a semiconductor device comprising: a dielectric layer (not labeled, see annotation in Fig. 2 reproduced below, corresponding to dielectric layer 212 in Fig. 3B) over a substrate 190; a conductive via structure 158 (see Fig. 2 reproduced below and [0020], “Planar resistor material 104B, 104D may also include a liner 158 such as… Ta, TaN” ) in the dielectric layer, wherein the conductive via structure 158 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion; a conductive resistive layer (104D, 182) (i.e., Ta, TaN, [0019]) over, directly contacting, and electrically connected to the conductive via structure 158; wherein a portion 182 of the conductive resistive layer (104D, 182) overlies a top surface of the peripheral portion of the conductive via structure 158; and an interconnect structure 136/M3 under and directly contacting the conductive via structure.

						
[AltContent: arrow][AltContent: textbox (Conductive via/resistive structure)]						   182
[AltContent: textbox (Dielectric)][AltContent: ][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    427
    565
    media_image1.png
    Greyscale


Coolbaugh does not disclose the conductive via structure or liner 158 having the height of the central portion being greater than a width of the peripheral portion.
However, Jeng (Figs. 2-3) teaches a semiconductor device comprising: a conductive via structure or liner 140 (column 4, lines 10-16) in the dielectric layer 120, wherein the conductive via structure 140 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion and the height of the central portion is greater than a width of the peripheral portion.  Accordingly, it would have been obvious to modify the device of Coolbaugh by forming the conductive via structure 158 having the height of the central portion being greater than a width of the peripheral portion in order to provide an excellent step coverage at the bottom of the contact opening for effectively preventing material interactions, as taught by Jeng (column 2, lines 35-46). 
Regarding claims 2-3, 5-6 and 10, Coolbaugh (Figs. 2 and 3A-3D) further discloses: a first region within which the conductive via structure 158 is arranged; and a second region (corresponding any region within the dielectric layer), the second region having a pattern density that is lower than that of the first region; and the dielectric layer (see “Dielectric” annotated in Fig. 2 above)  is over the first region and the second region, wherein the dielectric layer at the first region has an upper surface that is substantially level with an upper surface of the dielectric layer at the second region; the peripheral portion of the conductive via structure 158 has an upper surface that is substantially level with an upper surface of the dielectric layer; the peripheral portion of the conductive via structure 158 has a width that is narrower than that of the central portion; the conductive via structure 158 comprises a tantalum-containing material ([0020]); and the conductive resistive layer 104D is a thin film resistor ([0019]).
Regarding claim 11, Coolbaugh (Figs. 2 and 3A-3D) discloses a method of forming a semiconductor device comprising: providing a substrate 190; forming a dielectric layer (not labeled, see annotation in Fig. 2 reproduced above, corresponding to dielectric layer 212 in Fig. 3B)  having a first region and a second region over a substrate; forming a conductive via structure 158 (see [0020], “Planar resistor material 104B, 104D may also include a liner 158 such as… Ta, TaN” and [0025], “Prior to this step, a liner 158 (Fig. 2) may be deposited within selected trenches”) in the first region of the dielectric layer, wherein the conductive via structure 158 has a peripheral portion and a central portion, the peripheral portion having a height greater than that of the central portion; forming a conductive resistive layer (104D, 182) (i.e., Ta, TaN, [0019]) over, directly contacting, and electrically connected to the conductive via structure 158; wherein a portion 182 of the conductive resistive layer (104D, 182) overlies a top surface of the peripheral portion of the conductive via structure 158; and forming an interconnect structure  136/M3 under and directly contacting the conductive via structure.
Coolbaugh does not disclose the conductive via structure or liner 158 having the height of the central portion being greater than a width of the peripheral portion.
However, Jeng (Figs. 2-3) teaches a method of forming a semiconductor device comprising: a conductive via structure or liner 140 (column 4, lines 10-16) in the dielectric layer 120, wherein the conductive via structure 140 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion and the height of the central portion is greater than a width of the peripheral portion.  Accordingly, it would have been obvious to modify the method of Coolbaugh by forming the conductive via structure 158 having the height of the central portion being greater than a width of the peripheral portion in order to provide an excellent step coverage at the bottom of the contact opening for effectively preventing material interactions, as taught by Jeng (column 2, lines 35-46). 
Regarding claims 12 and 19-23, Coolbaugh (Figs. 2 and 3A-3D) further discloses: the formation of the conductive via structure 158 comprises: forming an opening in the dielectric layer 212 at the first region (Fig. 3B); depositing a conductive via material 158 (not shown in Fig. 3C, see [0025], “Prior to this step, a liner 158 (Fig. 2) may be deposited within selected trenches”) over an upper surface of the dielectric layer and in the opening; and removing a portion of conductive via material over the upper surface of the dielectric layer to form the conductive via structure in the opening (Fig. 3D and [0025], “planarized”); the formation of the conductive resistive layer 104D (or 230 in Fig. 3B) comprises: depositing a conductive resistive material 230 over the dielectric layer and the conductive via structure 158; and patterning the conductive resistive material 230  to form the conductive resistive layer 104D (Fig. 3D), wherein at least a portion of the conductive resistive layer conforms to the upper profile of the conductive via structure 158; the deposition of the conductive resistive material 230 comprises a conformal deposition process ([0025]); the conductive via structure 158 comprises a non-planar upper profile effected by the peripheral portion and the central portion; the conductive resistive layer (104D, 182) comprises a first portion 104D and a second portion 182 ([0021]), the first portion 104D of the conductive resistive layer at least conforms to the upper profile of the conductive via structure 158; and the dielectric layer has an upper surface, and the second portion 182 of the conductive resistive layer overlays and directly contacts the upper surface of the dielectric layer (Fig. 2).
Claims 1-2, 5-6 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US 2021/0217698) in view of Jeng (US 6,303,490).
Regarding claim 1, Cheng (Fig. 15) discloses a semiconductor device comprising: a dielectric layer 14 over a substrate 12; a conductive via structure 16 ([0049]) in the dielectric layer, wherein the conductive via structure 16 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion; a conductive resistive layer 37 (i.e., TaN, [0049] and [0065]) over, directly contacting, and electrically connected to the conductive via structure 16, wherein a portion of the conductive resistive layer 37 overlies a top surface of the peripheral portion of the conductive via structure 16.
Cheng does not disclose an interconnect structure under and directly contacting the conductive via structure 16.
However, Cheng further discloses that an interconnect structure (not shown, “an interconnect layer”, see [0048]) can be formed in an under dielectric layer 12.  Jeng (Fig. 6) teaches an underlying interconnect structure 110 directly contacting a conductive via structure 140.  Accordingly, it would have been obvious to provide an interconnect structure under and directly contacting the conductive via structure of Cheng in order to provide electrical connections between the underlying integrated circuitry and the conductive via structure.
Cheng does not disclose the conductive via structure or liner 16 having the height of the central portion being greater than a width of the peripheral portion.
However, Jeng (Figs. 2-3) teaches a semiconductor device comprising: a conductive via structure or liner 140 (column 4, lines 10-16) in the dielectric layer 120, wherein the conductive via structure 140 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion and the height of the central portion is greater than a width of the peripheral portion.  Accordingly, it would have been obvious to modify the device of Cheng by forming the conductive via structure 16 having the height of the central portion being greater than a width of the peripheral portion in order to provide an excellent step coverage at the bottom of the contact opening for effectively preventing material interactions, as taught by Jeng (column 2, lines 35-46). 
Regarding claims 2, 5-6, 10 and 21-23, Cheng (Fig. 15) further discloses: a first region within which the conductive via structure 16 is arranged, and a second region, the second region having a pattern density that is lower than that of the first region, and the dielectric layer 14 is over the first and second regions, wherein the dielectric layer 14 at the first region has an upper surface that is substantially level with an upper surface of the dielectric layer 14 at the second region; the peripheral portion of the conductive via structure 16 has a width that is narrower than that of the central portion; the conductive via structure 16 comprises a tantalum-containing material ([0049]); the conductive resistive layer 37 is a thin film resistor (i.e., TaN, [0049] and [0065]); the conductive via structure 16 comprises a non-planar upper profile effected by the peripheral portion and the central portion; the conductive resistive layer 37 comprises a first portion and a second portion, the first portion (bottom portion) of the conductive resistive layer 37 at least conforms to the upper profile of the conductive via structure 16; and the dielectric layer 24 has an upper surface, and the second portion (upper portion) of the conductive resistive layer 37 overlays and directly contacts the upper surface of the dielectric layer 14.
Regarding claim 11, Cheng (Figs. 1-15) discloses a method of forming a semiconductor device comprising: forming a dielectric layer 14 having a first region and a second region over a substrate; and forming a conductive via structure 16 ([0049]) in the first region of the dielectric layer, wherein the conductive via structure 16 has a peripheral portion and a central portion, the peripheral portion having a height greater than that of the central portion; forming a conductive resistive layer 37 (i.e., TaN, [0049] and [0065]) over, directly contacting, and electrically connected to the conductive via structure, wherein a portion of the conductive resistive layer 37 overlies a top surface of the peripheral portion of the conductive via structure 16.
Cheng does not disclose an interconnect structure under and directly contacting the conductive via structure 16.
However, Cheng further discloses that an interconnect structure (not shown, “an interconnect layer”, see [0048]) can be formed in an under dielectric layer 12.  Jeng (Fig. 6) teaches an underlying interconnect structure 110 directly contacting a conductive via structure 140.  Accordingly, it would have been obvious to provide an interconnect structure under and directly contacting the conductive via structure of Cheng in order to provide electrical connections between the underlying integrated circuitry and the conductive via structure.
Cheng does not disclose the conductive via structure or liner 16 having the height of the central portion being greater than a width of the peripheral portion.
However, Jeng (Figs. 2-3) teaches a method of forming a semiconductor device comprising: a conductive via structure or liner 140 (column 4, lines 10-16) in the dielectric layer 120, wherein the conductive via structure 140 has a peripheral portion and a central portion, the peripheral portion having a height that is greater than that of the central portion and the height of the central portion is greater than a width of the peripheral portion.  Accordingly, it would have been obvious to modify the method of Cheng by forming the conductive via structure 16 having the height of the central portion being greater than a width of the peripheral portion in order to provide an excellent step coverage at the bottom of the contact opening for effectively preventing material interactions, as taught by Jeng (column 2, lines 35-46). 
Regarding claims 12-15, Cheng (Figs. 1-15) further discloses: the formation of the conductive via structure 16 comprises: forming an opening in the dielectric layer 14 at the first region, depositing a conductive via material 16 over an upper surface of the dielectric layer and in the opening (Fig. 4), and removing a portion of conductive via material 16 over the upper surface of the dielectric layer 14 to form the conductive via structure in the opening (Fig. 7); the removal of the portion of conductive via material comprises: forming a mask layer 24 over the conductive via material 16 (Fig. 6), and recessing the mask layer 24 to a height that at most extends to the upper surface of the conductive via material 16 (Fig. 7), exposing the portion of conductive via material 16 to be removed to form the conductive via structure in the opening; the recessed mask layer 22 forms a mask feature to form the conductive via structure in the opening; and depositing a barrier layer 22 (Fig. 7) between the conductive via material and the mask layer.
Regarding claims 16-20, Cheng (Figs. 1-15) further discloses: the removal of the portion of conductive via material 16 comprises: performing a first material removal process to remove a first portion of via material 16 over the first and second regions (Figs. 6-7); and performing a second material removal process to remove a second portion of conductive via material 16 over the first and second regions to form the conductive via structure in the opening (Figs. 9-10); the first material removal process is a chemical- mechanical planarization process ([0057]); the second material removal process is an etching process ([0060]); the formation of the conductive resistive layer 37comprises: depositing a conductive resistive material 37 over the dielectric layer and the conductive via structure; and patterning the conductive resistive material to form the conductive resistive layer 37 (Figs. 14-15), wherein at least a portion of the conductive resistive layer 37 conforms to the upper profile of the conductive via structure 16; and the deposition of the conductive resistive material 37 comprises a conformal deposition process ([0065]).
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 11 have been considered but are moot because the new ground of rejection (i.e., different interpretations, new combinations with new reference) is applied in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817